DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-127631, filed on 06/29/2017.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitation of “a positioning member” in claims 1, 9, and 10 and those depending therefrom has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 1-20 have been interpreted to cover the corresponding structures described in the specification that achieve the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: Paragraphs [0057]-[0061] (paragraphs as numbered in applicant’s pre-grant publication US 2020/0129072) define the “positioning member” in terms of the function it performs of fixing the positions of the optical and ultrasound transmitters and receivers relative to each other. Paragraphs [0069] and [0070] further convey the contrast property under X-ray fluoroscopy of the “positioning member”, wherein “Pt, Au, a Pt-Ir alloy or the like can be used…to fabricate the positioning member 220.” However, the specification does not recite sufficient structure for performing the claimed function. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 recite “a positioning member” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification shows that the disclosure is devoid of any structure that performs the function in the claim: the “positioning member” is described in terms of the functions it performs in paragraphs [0059]-[0061] without naming either a structure or broad class of structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 13-14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Itoh et al. (US 2015/0005628) as provided by applicant in view of Taniguchi et al (JP 2017073879, of which US 2020/0037989 is relied upon for citation purposes as a US equivalent).
Regarding claims 1 and 10, Itoh teaches an image diagnosis catheter positionable in a living body to acquire a diagnostic image for diagnosing a site in the living body (“Fig. 1 is a view illustrating a configuration of an appearance of an imaging apparatus for diagnosis 100 (imaging apparatus for diagnosis provided with function of IVUS and function of OCT) according to an embodiment” [0019], wherein the function of intravascular ultrasound, IVUS, suggests that the catheter is positionable in a living body), the image diagnostic catheter comprising:
a rotatable elongated tubular body that rotates about a rotational axis, the tubular body possessing a distal end (“The drive shaft 222 is internally provided with an electric signal cable and an optical fiber cable, and transfers a rotary drive force for rotating the transmitting and receiving unit 221” [0027], wherein the drive shaft 222 corresponds to a rotatable elongated tubular body, and as illustrated in Fig. 3A includes a distal end connecting a housing 223);
an electrical signal cable positioned inside the tubular body (electric signal cable from [0027] provided above);
an optical fiber positioned inside the tubular body (optical fiber cable from [0027] provided above);
an elongated sheath in which is positioned the elongated tubular body (“Inside a lumen of the catheter sheath 201, an imaging core 220 including a transmitting and receiving unit 221 and a coil-shaped drive shaft 222 is inserted through the catheter sheath 201 throughout substantially the overall length of the catheter sheath 201” [0027]);
a housing mounted at the distal end of the tubular body (housing 223 at the distal end of the drive shaft 222 in Fig. 3A), the housing including an opening at a distal end portion of the housing (“The housing 223 has a shape in which an opening portion is provided in a portion (upper side on cylindrical surface) of a short cylindrical metallic pipe” [0035], wherein the opening is provided more distally on housing 223 than proximally as illustrated in Fig. 3A);
an ultrasound transmitter and receiver connected to the electrical signal cable and configured to transmit and receive ultrasound through the opening in the housing (“As illustrated in 30 a of Fig. 3A, one end of each of the two electric signal cables 311 for transmitting a pulse signal to the ultrasonic wave transmitting and receiving unit 310 and for transmitting a reflected wave which is received in the ultrasonic wave transmitting and receiving unit 310 to the operation control apparatus 103 is connected to the ultrasonic wave transmitting and receiving unit 310” [0044], wherein the transmitted and reflected waves travel through the opening in the housing 223 as shown in Fig. 3A); 
an optical transmitter and receiver connected to the optical fiber and configured to transmit and receive light through the opening in the housing (“the optical fiber cable 321 of and


    PNG
    media_image1.png
    666
    479
    media_image1.png
    Greyscale

Reproduction of Fig. 3A of Itoh
a positioning member fixed inside the housing at a location proximal of the opening in the housing (adhesive agent within the housing 223, which is included in the proximal end of the housing 223 as illustrated in 31c-1 and 31c-2 of Fig. 3B), the positioning member housing both the electrical signal cable and the optical fiber (“two electric signal cables 311 connected to the so that the ultrasound transmitter and receiver and the optical transmitter and receiver are positionally fixed relative to one another (“provide a configuration for fixing the transmitting and receiving unit for IVUS and the transmitting and receiving unit for OCT in the probe of the imaging apparatus for diagnosis in which space saving is achieved” [0008]). Under the broadest reasonable interpretation, an “adhesive agent” that has set provides structure and function, thus the “adhesive agent” is not precluded from being defined as a member.   

    PNG
    media_image2.png
    744
    460
    media_image2.png
    Greyscale

Reproduction of Fig. 3B of Itoh.

However, it is noted that positioning member may have multiple interpretations. As such, Taniguchi is relied upon, as it teaches an analogous ultrasound endoscope to the instant application. Specifically, Taniguchi teaches in Fig. 4 (reproduced below) a hard member 25 with various holder holes 2531-2534, for positioning elements such as “the treatment tool channel 

    PNG
    media_image3.png
    585
    566
    media_image3.png
    Greyscale

Reproduction of Fig. 4 of Taniguchi.

Thus, the hard member 25 depicted in Fig. 4 encompasses a member for through which various components and cables extend, and are thus housed, to provide fixed positions of the cables, and transmitters/receivers relative to each other.

The evidence of Itoh and Taniguchi and logic pattern used above for claim 1 is also applicable to claim 10.   

With regard to claims 4 and 14, Itoh further teaches wherein the positioning member locates the electrical signal cable at a position spaced from the optical fiber in a direction opposite to a transmission direction of the light transmitted from the optical transmitter and receiver as illustrated by Figs. 3A and B. Specifically, the electrical signal cables 311 in the housing unit 223 are positioned (via adhesive agent) in the opposite direction of the light emission direction (vertical arrow labeled “light emitting position”) relative to the optical fiber (e.g. ball lens portion 322 and straight spacer portion 323 of optical fiber cable 321).
Regarding claims 6 and 16, Itoh further teaches wherein the positioning member includes an optical fiber fixing portion that fixes the optical fiber to thereby fix the position of the optical transmitter and receiver, wherein the optical fiber fixing portion includes a concave groove portion in which the optical fiber is fitted. Fig. 3a illustrates in 30c wherein “the lower portions of the ball lens portion 322 and the straight spacer portion 323 are at least partially embedded in adhesive agent” ([0043]), such that the adhesive agent at position 343 along the housing 223 for fixing optical fiber elements is the shape of a concave groove (31c-1 of Fig. 3B).
the positioning member includes an optical fiber fixing portion that fixes the optical fiber.
Regarding claim 20, Itoh further teaches wherein the ultrasound transmitter and receiver is fixed to the housing in paragraph [0042]: “The ultrasonic wave transmitting and receiving unit 310 includes an oscillator 310 a and a rear surface material 310 b. The overall bottom surface of the rear surface material 310 b is positioned on a lower side than the top surface of the adhesive agent (that is, the overall bottom surface of the rear surface material 310 b is at least partially embedded in adhesive agent) so that the ultrasonic wave transmitting and receiving unit 310 is firmly fixed to the housing 223.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Tokida (WO 2016047772).
Regarding claims 2 and 11, Itoh teaches the image diagnosis catheter according to claim 1/10, but does not explicitly state wherein positioning member positionally fixes the optical transmitter and receiver relative to the ultrasound transmitter and receiver so that the ultrasound transmitted from the ultrasound transmitter and receiver intersects the light transmitted from the optical transmitter and receiver. 
Tokida teaches an analogous imaging probe with the instant invention for ultrasound and optical imaging. Specifically, Tokida teaches an embodiment in Fig, 5A where the transmitted ultrasound and transmitted light from the ultrasound transmitter and receiver and optical transmitter and receiver, respectively, intersect. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh with the positioning of the optical transmitter and receiver relative to the ultrasound transmitter and receiver as illustrated by Tokida where “the emission directions cross as shown in Fig. 5A” as a finite number of configurations of the ultrasound and optical components relative to each other such that “an image of the IVUS observation cross section and an image of the OCT observation cross section can be acquired” ([0040]). 
With regard to claims 3 and 12, Itoh further teaches the image diagnosis catheter according to claim 1/10, but does not explicitly disclose wherein positioning member positionally fixes the optical transmitter and receiver relative to the ultrasound transmitter and receiver so that the ultrasound transmitted from the ultrasound transmitter and receiver and the light transmitted from the optical transmitter and receiver are parallel to each other.
Instead, Tokida teaches an embodiment in Fig. 5B, where the transmitted ultrasound and transmitted light from the ultrasound transmitter and receiver and optical transmitter and receiver, respectively, are parallel to one another. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh with the positioning of the optical transmitter 

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh and Taniguchi as applied to the alternate rejection of parent claims 1 and 10. 
In regard to claims 5 and 15, the modification of Itoh with Taniguchi as previously conveyed in claim 1 teaches wherein the positioning member includes an optical fiber fixing portion that fixes the optical fiber to thereby fix the position of the optical transmitter and receiver, wherein the optical fiber fixing portion fixes the optical fiber at a position displaced in a transmission direction of light transmitted from the optical transmitter and receiver with respect to the rotation axis of the tubular member. First, the hard member 25 containing “holder hole 2533 that holds an optical member that is positioned at the distal end of the forward viewing optical unit 283” ([0042]). In the depiction of Fig. 4 the hole 2533 and optical unit 283 are positioned radially displaced relative to the center axis N. By replacing the adhesive agent as the positioning member of Itoh with the hard member 25 containing the hole 2533 radially displaced from the center axis N in the light transmission direction, the optical unit (i.e., optical fiber) is displaced radially in the direction of transmitted light from the optical transmitter and receiver with respect to the rotation axis of the drive shaft 222.

Regarding claims 7 and 17, the modification of Itoh with Taniguchi teaches the image diagnosis catheter according to claim 1/13, but does not directly disclose wherein the positioning member includes a cylindrical member with a circumferential portion of the cylinder removed so that the cylindrical member includes two spaced apart attachment portions between which is positioned the optical fiber, the two spaced apart attachment portions both directly contacting the optical fiber. However, the examiner notes that the modification of Itoh as previously conveyed in claim is further modifiable such that the optical fiber is positioned between two ends of a discontinuous cylinder to maintain the function of positionally fixing the ultrasound and optical transmitters and receivers relative to each other. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious design choice in the absence of showing  any criticality or unexpected results.

Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh and Taniguchi and further in view of Hetz (EP 0092080).
Regarding claims 8 and 18, the modification of Itoh as alternatively conveyed for claim 1 teaches the image diagnosis catheter according to claim 1/10, but does not disclose wherein the positioning member possesses an outer surface provided with a recess, and the housing includes a penetration portion which penetrates through the housing, is proximal of the opening in the housing and is aligned with recess in the outer surface of the positioning member. The modification of Itoh, wherein the adhesive agent at positions 343 and 344 of Fig. 3B acting as the positioning member for the electric signal cables 311 and the optical fiber cable 321 is replaced by the hard member 25 of Taniguchi teaches an outer surface of the positioning member. 
Hetz is relied upon instead, as it discloses an ultrasound endoscope that shares a technical field with the instant invention. Specifically, Hetz teaches a “tube sleeve 23…provided with a special locking pin 44,” which is, “as indicated in Figs. 9 and 10, soldered into the hose sleeve 23”. Here, the distal end of the “tube sleeve 23” with the locking pin 44 corresponds to the housing including a penetration portion which penetrates through the housing. Further, “during assembly, care must be taken that the locking pin 44 engages in a matching wider slot 45 (see Figs. 7 and 8) between two spring tongues 22 of the snap sleeve 21,” whereby the “snap sleeve 21” corresponds to the positioning member possessing an outer surface provided with a recess (i.e., slot 45). Additionally, as depicted in Fig. 5 (reproduced below), various elements and channels (reference numerals 7-11) are housed internal to the “snap sleeve 21.” Thus, one of ordinary skill in the art would appreciate that the “snap sleeve 21” is analogous to the hard member 5 of Taniguchi by housing various elements and signal cables passing to a distal housing 223 as in Itoh.

    PNG
    media_image4.png
    513
    447
    media_image4.png
    Greyscale

Reproduction of Fig. 5 of Hetz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Itoh with the snap sleeve 21 and tube sleeve 23 interlocking mechanism of Hetz “in order to give the array 13 a certain angular position with respect to the channels 7 to 11 of the head of the endoscope probe 5” (Hetz). 

The scope of claim 9 incorporates the elements of claims 1 and 8. Thus, the modification of Itoh with Taniguchi as previously conveyed for claim 1 teaches those elements that are similar to claim 1, while the further modification with Hetz as previously conveyed for claim 8 teaches the additional claim elements similar to claim 8. The final modification of Itoh with Taniguchi and Hetz also teaches a plane that is perpendicular to the rotational axis of the tubular body passes through both the notch in the housing and the recess in the outer surface of the positioning member. As depicted by the various Figures referenced from Itoh, Taniguchi, and Hetz, the electric signal cable and optical fiber cable penetrate through the positioning member as illustrated by Taniguchi parallel to the axis of rotation (along the length of the housing and drive shaft). The modification of Taniguchi with Hetz maintains the planes and positions of elements perpendicular to the rotational axis of the tubular body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the same reasons as previously conveyed for claims 1 and 8.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh and Taniguchi and further in view of Yamamoto (US 2017/0079617).
Itoh teaches the image diagnosis catheter according to claim 13, but does not disclose wherein the positioning member is made of a material having X-ray contrast properties.
Instead, Yamamoto teaches an analogous diagnostic imaging catheter with the instant invention. Specifically, Yamamoto discloses in Fig. 4 (reproduced below) a housing 145b attached to a distal end of drive shaft 140, wherein a first region A1 and a second region A2 “are formed so as to have X-ray contrast properties higher than that of the intermediate region A3 under a radioscopic condition” ([0037], Fig. 5). Further, “in the present embodiment, the housing 145 b is formed of a material having X-ray transmittance,” wherein “the first region A1 and the second region A2 in the housing are coated with a radiopaque material including high contrast properties as high as the boundaries with respect to the intermediate region A3 can be clearly and visually recognized under a radioscopic condition” ([0037]). Structurally speaking, the position of A2 corresponds to the proximal portion of housing 223 of Itoh, wherein the adhesive agent for fixing the electric signal cables and optical fiber cable may be replaced with the hard member 25 of Taniguchi as previously conveyed for claim 1. 

    PNG
    media_image5.png
    320
    336
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    320
    418
    media_image6.png
    Greyscale

       Reproduction of Fig. 4 of Yamamoto.                Reproduction of Fig. 5 of Yamamoto


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Itoh by coating the hard member 25 of Taniguchi with the radiopaque material of Yamamoto such that the coated region is “contrast-imaged as dark as the boundaries with respect to” uncoated regions and “can be clearly and visually recognized” (Yamamoto, [0037]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793              

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793